                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOERGEN GEERDS,

               Plaintiff,

        v.                                              Case No. 3:19-cv-00335-JPG-MAB

 TREETOP WEALTH MANAGEMENT,
 LLC,

               Defendant.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       The parties have filed a consented motion to transfer this case to the United States District

Court for the Northern District of Illinois pursuant to 28 U.S.C. § 1404(a). (ECF No. 11.) The

parties agree that the Northern District is the appropriate forum in this matter. For good cause

shown, the Court GRANTS the motion to transfer (ECF No. 11) and ORDERS that this case be

TRANSFERRED to the United States District Court for the Northern District of Illinois pursuant

to 28 U.S.C. § 1404(a).

IT IS SO ORDERED.

DATED: MAY 16, 2019
                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     U.S. DISTRICT JUDGE
